Citation Nr: 0715473	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-07 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
with cardiomyopathy due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 through 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

There is no competent medical evidence to show that the 
veteran's currently diagnosed coronary artery disease with 
cardiomyopathy is related to herbicide exposure, or is 
otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease with cardiomyopathy are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for coronary artery 
disease with cardiomyopathy, which he contends is a result of 
his herbicide exposure in service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a chronic disorder, such as cardiovascular disease, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service. See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents, 
such as Agent Orange. The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). See 38 C.F.R. § 3.309(e).

During service, the veteran was not treated for any symptoms 
of heart disease.  His September 1965 entrance examination 
and June 1967 separation examination are both normal.  In 
December 2002, thirty-five years after service, the veteran 
claimed service connection for a heart condition.  He 
submitted medical evidence from July 2002 showing that he was 
hospitalized with severe congestive heart failure and 
discharged with a diagnosis of coronary artery disease with 
secondary ischemic cardiomyopathy.  See July 2002 Lee 
Memorial Hospital.  This is the first medical evidence in the 
claims folder showing heart disease.  The only other post-
service medical evidence is a February 1979 VA examination 
report showing that the veteran's heart sounds were within 
normal limits, with no cardiac murmur, all peripheral pulses 
palpable, no arterial bruits, and no edema.  The record is 
entirely devoid of additional medical evidence since service.

During service, the veteran served in the Republic of 
Vietnam.  See DD Form 214.  His exposure to an herbicide 
agent during service is, therefore, presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, as stated above, to receive 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(e), the veteran's coronary artery disease with 
secondary ischemic cardiomyopathy must be a disease listed 
under 38 C.F.R. § 3.309(e), which it is not.  As such, 
coronary artery disease with secondary ischemic 
cardiomyopathy is not subject to presumptive service 
connection under § 3.309(e).  Also, the first evidence of 
this disease is in the 2002 records, some 35 years after 
service.  This is clearly outside of the one-year presumptive 
period for cardiovascular disease described above.  The only 
other post-service medical evidence in the file is dated 
February 1979.  Even if cardiovascular disease had been 
diagnosed at that time, the claim would not have met the 
requirements for service connection.  As such, there is no 
evidence of record to support presumptive service connection 
on any basis.  

When a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Here, however, there is no evidence of heart disease 
having manifested in service.  As stated above, the first 
evidence showing heart disease appears in the July 2002 
records from Lee Memorial Hospital, some thirty-five years 
post-service.  There is no evidence to show that the 
veteran's coronary artery disease with cardiomyopathy is due 
to a disease or injury incurred in or aggravated by service. 
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in January 2003 informing him of 
the evidence necessary to establish entitlement to service 
connection, including on a presumptive basis.  The veteran 
was notified of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  The letter also notified the veteran 
that it was his responsibility to make sure all relevant 
evidence was received by VA.  Thus, this letter satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran requested, but then cancelled his Board 
hearing, so no current hearing transcript is of record.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claim.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for coronary artery disease 
with cardiomyopathy due to herbicide exposure is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


